Title: To Thomas Jefferson from Gideon Granger, 28 July 1807
From: Granger, Gideon
To: Jefferson, Thomas


                        
                            Sir
                     
                            General Post Office July 28th. 1807
                        
                        the inclosed Letter under cover of Brown Paper with a number of others directed to this Office being handed
                            to the Clerk whose duty it is to receive and answer Letters and Accounts from Postmasters the seal was broken before the
                            direction was noticed—the President will have the goodness to excuse the above mistake no part of its contents have been
                            examined
                  Yours Most Respectfully
                        
                            G Granger
                     
                        
                    